EXHIBIT 99.1 Contact: Gary Smith Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS SECOND QUARTER FISCAL 2011 RESULTS • EPS Increases 257% • Comparable Store Sales Up 11.9% • Increases Guidance for Fiscal 2011 BIRMINGHAM, Ala. (August 20, 2010) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the second quarter ended July 31, 2010. Financial Highlights Net sales for the 13-week period ended July 31, 2010, increased 13.6% to $139.8 million compared with $123.1 million for the 13-week period ended August 1, 2009.Comparable store sales increased 11.9%, making it the second straight quarter the company has produced double digit comparable store sales growth.Net income for the second quarter of Fiscal 2011 increased 261.9% to $4.0 million compared with $1.1 million for the second quarter of Fiscal 2010.Earnings per diluted share increased 257% to $0.14 compared with $0.04 for the second quarter of Fiscal 2010. Net sales for the 26-week period ended July 31, 2010, increased 15.5% to $324.3 million compared with $280.8 million for the 26-week period ended August 1, 2009.Comparable store sales increased 13.4%.Net income for the 26-week period ended July 31, 2010, was $21.4 million compared with $12.0 million for the 26-week period ended August 1, 2009.Earnings per diluted share increased 75% to $0.73 compared with $0.41 for the 26-week period ended August 1, 2009. Jeff Rosenthal, President and Chief Executive Officer, stated, “This was a tremendous first halfof the year for Hibbett with earnings already equaling what we achieved in the first three quarters last year. Based on our strong second quarter and year-to-date performance, coupled with continuing strong comparable store sales trends into the third quarter, we are raising our expectation for Fiscal 2011.” In the second quarter, Hibbett opened 10 new stores and closed 3 stores, bringing the store base to 774 in 25 states as of July 31, 2010, opening its first stores in Colorado.For Fiscal 2011, the Company expects to open approximately 30 new stores and expand approximately 20 high performing locations.In its efforts to increase operating margins, Hibbett intends to close 10 to 15 underperforming stores, which is permitted by the terms of the leases for these stores. -MORE- Liquidity and Stock Repurchases Hibbett ended the second quarter of Fiscal 2011 with $66.0 million of available cash and cash equivalents on the consolidated balance sheet and $3.1 million in debt.At quarter end a year ago, the Company had $15.6 million of available cash and cash equivalents with no debt. During the second quarter, the Company repurchased 200,000 shares of common stock for a total expenditure of $4.9 million, bringing the total shares repurchased since the inception of the program in August 2004 to 7,963,225 shares for a total expenditure of $171.9 million.Approximately $245.1 million of the total authorization remains for future stock repurchases as of the end of the second quarter of Fiscal 2011. Fiscal 2011 Outlook The Company increased its earnings guidance for Fiscal 2011 to a range of $1.45 to $1.55 per diluted share based on a mid- to high-single-digit increase in comparable store sales in the second half of the year. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday,August 20, 2010, to discuss second quarter Fiscal 2011 results.The number to call for the live interactive teleconference is (212)231-2900.A replay of the conference call will be available until August27, 2010, by dialing (402)977-9140 and entering the passcode,21466897. The Company will also provide an online Web simulcast and rebroadcast of its Fiscal 2011 second quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com on Friday,August 20, 2010, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through August 27, 2010. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening plans, liquidity, earnings and sales trend expectations for Fiscal 2011 and, store closing plans.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 26, 2010.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. -MORE- HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net sales $ Cost of goods sold, distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 44 32 51 34 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted Unaudited Condensed Consolidated Balance Sheets (In thousands) July 31, January 30, Assets Cash and cash equivalents $ $ Inventories, net Other current assets Total current assets Property and equipment, net Non-current assets Total assets $ $ Liabilities and Stockholders' Investment Accounts payable $ $ Short-term debt and capital lease obligations Other accrued expenses Total current liabilities Non-current liabilities Stockholders' investment Total Liabilities and Stockholders' Investment $ $ END OF EXHIBIT 99.1
